Citation Nr: 0813361	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO. 07-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 as the result of 
VA medical care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her granddaughter




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954, and died in 2004. The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied DIC under the provisions 
of 
38 U.S.C.A. § 1151 as the result of VA medical care.

The appellant and her granddaughter provided hearing 
testimony before the undersigned Veterans Law Judge (VLJ) at 
a Travel Board hearing in March 2008. The transcript of that 
hearing is of record and associated with the claims folder. 

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket because of the advanced age of the appellant. 

The appellant testified at her March 2008 Travel Board 
hearing, that the veteran's heart condition was related to 
his service-connected post-traumatic stress disorder (PTSD). 
Although service connection for the cause of the veteran's 
death as a result of service-connected disorders was denied 
in the June 2006 rating decision, the appellant did not file 
a notice of disagreement pertaining to this issue, and it is 
not before the Board for appellate review. See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].
 is issue of entitlement for the cause of the veteran's death 
is not inextricably intertwined with the issue on appeal. See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). It is referred 
to the RO for appropriate action. 

The issue of entitlement to benefits under 38 U.S.C.A § 1151 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant claims entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death while receiving 
care from the Miami, Florida VA Medical Center, (VAMC). 
Because the appellant has raised certain issues with regard 
to completeness of the record, the Board will remand the 
claim for appropriate development by the RO/AMC. 38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

The Certificate of Death records that the veteran died from 
sepsis fungemia, due to or as a consequence of renal failure, 
due to or as a consequence of respiratory failure, due to or 
as a consequence of "cardio" failure. An autopsy was not 
performed. 

The law provides that when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, compensated work therapy, or 
an examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected. 38 U.S.C.A. § 
1151.

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected. For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

38 U.S.C.A § 1151. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 38 C.F.R. § 3.361(b). Claims 
based on additional disability due to hospital care, medical 
or surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) (informed 
consent) or (d)(2) (unforeseen event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent. To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32. Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

During her testimony at the March 2008 Travel Board hearing, 
the appellant indicated that she was never informed of the 
risk to the veteran from surgery and treatment at the VAMC, 
Miami Florida. She also testified that she did not remember 
signing a consent form for the veteran's treatment. The 
veteran underwent several procedures between March and 
June 2004. There are no copies of the signed informed consent 
forms located in the record with regard to those surgical 
procedures, and the Board is therefore unable to ascertain 
compliance or substantial compliance with the provisions of 
38 C.F.R. § 17.32 .The RO/AMC will be directed to obtain such 
signed consent forms prior to readjudication of the issue. 

The appellant also indicated that the veteran had home health 
care after discharge from the hospital and that this home 
health nurse, became aware of the infection sustained by the 
veteran prior to his return to the hospital. The appellant 
indicated that home health nurse was a VA employee. The Board 
is unable to ascertain whether the nurse was a VA employee, 
and whether any relevance attaches to his or her 
observations. The RO/AMC will be directed to clarify this 
matter upon remand. 

Additionally, the clinical records related to the veteran's 
surgical procedures and hospitalizations from March 2004 
until his death in July 2004 should be obtained and 
associated with the claims file. Bell, supra.

After receipt of the information listed above, the claims 
file and a copy of this remand will be returned to the 
examiner issuing a May 2006 opinion, who will be asked to 
submit an addendum as below. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all VA 
clinical records of hospitalization from 
March 2004 through July 2004. 
Additionally, signed copies of the 
veteran's or the appellant's informed 
consent for any surgical procedures 
performed during this time should also be 
obtained and associated with the claims 
folder. 

2. After obtaining an appropriate release 
of information from the appellant, the 
RO/AMC should seek to obtain the 
treatment records of any and all home 
health nurses or aides and associate 
those records with the claims folder. If 
it is determined that home health care, 
either VA or non-VA did not undertake any 
treatment of the veteran, this finding 
should be clearly stated in the RO/AMC's 
readjudication of the issue.

3. After receipt of the above 
information, the claims folder and a copy 
of this remand will be returned to the VA 
examiner issuing the May 2006 opinion of 
record. If the examiner is no longer 
employed by VA or is otherwise 
unavailable, the RO/AMC must forward the 
claims folder and a copy of this remand 
to another similarly qualified physician 
to obtain the following opinion. In 
either event, the examiner must 
acknowledge receipt and review of the 
claims folder and the remand in any 
report generated. The examiner must 
respond to this inquiry:

After a review of the claims folder 
and any other relevant evidence of 
record, was the veteran's death in 
2002 the result of hospital care, 
medical or surgical treatment, or 
examination. In particular, was the 
veteran's death caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, 
and:

a. Did VA fail to exercise the 
degree of care that would be 
expected or a reasonable health 
care provider; or;

b. Did VA furnish the hospital 
care, medical or surgical 
treatment, without the 
veteran's or his 
representative's consent? The 
examiner must be advised that 
consent may be express (orally 
or in writing) or implied under 
emergency situations.

The examiner must provide the 
complete rationale for any 
opinions rendered. 
 
4. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the appellant's 
claim for DIC benefits under the 
provisions 38 U.S.C.A. § 1151. If any 
benefit sought on appeal remains denied, 
the appellant should be provided a SSOC. 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




